Name: Thirty-first Commission Directive 80/440/EEC of 8 April 1980 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1980-04-22

 Avis juridique important|31980L0440Thirty-first Commission Directive 80/440/EEC of 8 April 1980 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs Official Journal L 104 , 22/04/1980 P. 0018 - 0018 Greek special edition: Chapter 03 Volume 28 P. 0124 ****( 1 ) OJ NO L 270 , 14 . 12 . 1970 , P . 1 . ( 2 ) OJ NO L 30 , 7 . 2 . 1980 , P . 21 . THIRTY-FIRST COMMISSION DIRECTIVE OF 8 APRIL 1980 AMENDING THE ANNEXES TO COUNCIL DIRECTIVE 70/524/EEC CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 80/440/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 70/524/EEC OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 1 ), AS LAST AMENDED BY COMMISSION DIRECTIVE 80/131/EEC ( 2 ), AND IN PARTICULAR ARTICLE 6 THEREOF , WHEREAS DIRECTIVE 70/524/EEC PROVIDES THAT THE CONTENTS OF THE ANNEXES SHOULD BE CONTINUALLY ADJUSTED IN LINE WITH SCIENTIFIC AND TECHNICAL KNOWLEDGE ; WHEREAS THE USE OF CITRANAXANTHIN IN THE FEEDING OF POULTRY HAS BEEN SUCCESSFULLY TESTED AT NATIONAL LEVEL ; WHEREAS , MOREVER , DETAILED STUDIES HAVE SHOWN THAT IN THE CONDITIONS OF USE PROPOSED THIS ADDITIVE DOES NOT PRESENT ANY DANGER FOR HUMAN OR ANIMAL HEALTH ; WHEREAS IT SHOULD THEREFORE BE AUTHORIZED UNDER THESE CONDITIONS AT COMMUNITY LEVEL ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR FEEDINGSTUFFS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 IN ANNEX I TO COUNCIL DIRECTIVE 70/524/EEC , UNDER PART F , ' COLOURING MATTERS INCLUDING PIGMENTS ' , POINT I , ' CAROTENOIDS AND XANTHOPHYLLS ' , THE FOLLOWING IS ADDED : // // // // // // // MINIMUM CONTENT // MAXIMUM CONTENT // // EEC NO // ADDITIVES // CHEMICAL FORMULA , DESCRIPTION // SPECIES OF ANIMAL // MAXIMUM AGE // PPM OF COMPLETE FEEDINGSTUFFS // OTHER PROVISIONS // // E 161 / J : // CITRANAXANTHIN // C33H44O // LAYING HENS // ARTICLE 2 THE MEMBER STATES SHALL BRING INTO FORCE THE LAWS , REGULATIONS , OR ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH ARTICLE 1 NOT LATER THAN 30 JUNE 1980 . THEY SHALL FORTHWITH INFORM THE COMMISSION THEREOF . ARTICLE 3 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 8 APRIL 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT